Citation Nr: 1742185	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to exclude posttraumatic stress disorder.

2. Entitlement to service connection for posttraumatic stress disorder.

3. Entitlement to service connection for gastroesophageal reflux disease.

4. Entitlement to a compensable disability rating for left foot pes planus with bilateral hallux valgus deformity.

5. Entitlement to a compensable disability rating for avulsion of insertion of left rectus femoris of the leg.

6. Entitlement to a compensable disability rating for positive purified protein derivative with scarring.

7. Entitlement to a compensable disability rating for tension headaches.

(The issue of entitlement to vocational rehabilitation and employment benefits under the provisions of 38 U.S.C.A. Chapter 31 is the subject of a separate Board remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977 and from July 1980 to September 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2014, the Board remanded the case to afford the Veteran a Travel Board hearing for all of the issues for which an appeal had been perfected at that time.  The Board also remanded the case for the issuance of a statement of the case on the issues of entitlement to compensable disability ratings for left foot pes planus with bilateral hallux valgus deformity, avulsion of insertion of left rectus femoris of the leg, positive purified protein derivative with scarring, and tension headaches.

The Veteran was scheduled for a Travel Board hearing in November 2016.  However, in correspondence received in November 2016, the Veteran withdrew his hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand, the Board requested the issuance of a statement of the case on the issues of entitlement to compensable disability ratings for left foot pes planus with bilateral hallux valgus deformity, avulsion of insertion of left rectus femoris of the leg, positive purified protein derivative with scarring, and tension headaches.  The record does not show that a statement of the case has been issued.  Thus, the AOJ should issue a statement of the case, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that further development is needed on the remaining claims on appeal.

The Board finds that another attempt should be made to obtain outstanding service treatment records pertinent to the claim to reopen a claim for service connection for an acquired psychiatric disorder, to exclude posttraumatic stress disorder (PTSD), and the claim for service connection for PTSD.  A March 1997 service treatment record reflects that the Veteran had been treated at the department of mental health services at Camp Casey and that the record of treatment was separately held at that facility.  In January 2009, the RO submitted a request to the National Personnel Records Center (NPRC) for outpatient psychiatric records from the mental health center at Camp Casey from January 1, 1997 to December 31, 1997.  The NPRC replied that there were no records, indicating that there was no listing for an outpatient mental health center at Camp Casey.

While the Board appreciates the RO's efforts, the Board observes that the search conducted by the NPRC appears to have been limited to outpatient mental health treatment records and was prematurely closed as there was no outpatient mental health center at Camp Casey.  Thus, to ensure a complete search, the AOJ should submit a request for records held at the department of mental health services at Camp Casey.

Specific to the claim for service connection for PTSD, the Veteran's stressors include the suicides of two servicemembers.  He stated that the first servicemember, who was assigned to the 512th Maintenance Company, shot herself sometime in 1987 at Sullivan Barracks in Mannheim, Germany while he was assigned to the 51st Maintenance Battalion.  He stated that the second servicemember, assigned to the 61st Maintenance Company, shot himself sometime in 1992 at Camp Kyle in South Korea while he was assigned to the 227th Maintenance Battalion.  As the Veteran did not provide a two-month date range for the times of the stressful events, the RO determined that there was insufficient information to submit a request to the United States Army and Joint Service Records Research Center (JSRRC).

While the Board appreciates the RO's efforts, to afford the Veteran all possible assistance in substantiating his claim, the Board observes that a search through the morning reports of the two deceased servicemembers units may provide the needed corroboration of the stressful events.  Thus, the AOJ should submit a request to the NPRC for the 1987 morning reports of the 512th Maintenance Company at Sullivan Barracks in Mannheim, Germany to determine whether a servicemember committed suicide and the 1992 morning reports of the 61st Maintenance Company at Camp Kyle in South Korea to determine whether a servicemember committed suicide.

The Board also finds that a VA examination is needed on the claim for service connection for gastroesophageal reflux disease (GERD).  The Veteran asserts that he developed GERD due to all the Motrin he took in service for his now service-connected tension headaches.  The service treatment records show that he had been prescribed Motrin for his headaches.  During an October 2009 VA examination, the Veteran stated that the Motrin he took in service caused some nausea.  Thus, the AOJ should afford the Veteran an examination to obtain an opinion on the matter.  Further, as the VA medical records show that he has been prescribed Naprosyn for his headaches, the AOJ should also obtain an opinion on whether his GERD was caused or aggravated by his current headache medication.  

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case on the issues of entitlement to compensable disability ratings for left foot pes planus with bilateral hallux valgus deformity, avulsion of insertion of left rectus femoris of the leg, positive purified protein derivative with scarring, and tension headaches.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2. Submit a request to the NPRC for the 1987 morning reports of the 512th Maintenance Company at Sullivan Barracks in Mannheim, Germany; and the 1992 morning reports of the 61st Maintenance Company at Camp Kyle in South Korea.  

3. If the death of either servicemember is verified, then determine whether the servicemember died in an area where the Veteran would have been present.

4. If, and only if, a stressful event is verified, then schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a) If the examiner diagnoses the Veteran with PTSD, the examiner should identify the stressor(s) on which the diagnosis is based.

(b) The examiner should also render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder other than PTSD had its clinical onset during active service or is causally related to such service.  

5. Also schedule the Veteran for a VA examination to determine the nature and etiology of his GERD.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD had its onset during active service or is causally related to such service.  

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected tension headaches, specifically by the medication used to treat the headaches either during or since active service.  

6. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

